              Case 3:18-cv-03748-JCS Document 390 Filed 05/13/21 Page 1 of 2




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 ADRIENNE ZACK (CABN 291629)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-7031
 6        Fax: (415) 436-6748
          adrienne.zack@usdoj.gov
 7
   Attorneys for Defendants
 8
                                   UNITED STATES DISTRICT COURT
 9
                                 NORTHERN DISTRICT OF CALIFORNIA
10
                                       SAN FRANCISCO DIVISION
11

12   TATYANA EVGENIEVNA DREVALEVA, ) CASE NO. 3:18-CV-03748-JCS
                                   )
13         Plaintiff,              ) NOTICE OF UNAVAILABILITY OF COUNSEL
                                   ) FOR DEFENDANTS
14     v.                          )
                                   )
15                                 )
     U.S. DEPARTMENT OF VETERANS   )
16   AFFAIRS, et al.,              )
                                   )
17         Defendants.             )
                                   )
18
19          TO ALL PARTIES:
20          NOTICE IS HEREBY GIVEN that AUSA Adrienne Zack, lead counsel for Defendants, will be
21 unavailable from May 14, 2021, to May 23, 2021. AUSA Zack has primary responsibility for

22 representing Defendants. During said period of time there is no one responsible for or similarly

23 competent to attend court hearings, draft pleadings, respond to motions, respond to discovery requests,

24 attend depositions, or provide legal services in the above matter.

25 //

26 //

27 //

28 //

     NOTICE OF UNAVAILABILITY
     3:18-CV-3748-JCS
            Case 3:18-cv-03748-JCS Document 390 Filed 05/13/21 Page 2 of 2




 1 DATED: May 13, 2021                       Respectfully submitted,

 2                                           STEPHANIE M. HINDS
                                             Acting United States Attorney
 3
                                             /s/ Adrienne Zack
 4                                           ADRIENNE ZACK
                                             Assistant United States Attorney
 5
                                             Attorneys for Defendants
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     NOTICE OF UNAVAILABILITY
     3:18-CV-3748-JCS
